Case 18-02680-jw       Doc 29     Filed 11/14/19 Entered 11/14/19 14:34:57          Desc Main
                                  Document      Page 1 of 1
                    UNITED STATES BANKRUPTCY COURT
                      DISTRICT OF SOUTH CAROLINA


IN RE:                                                       C/A No. 18-02680-jw
Daytona Spring Dawson                                            Chapter 13




                                                         ORDER GRANTING
                                                        RELIEF FROM STAY
                                                  BASED UPON FAILURE TO COMPLY
                                    Debtor(s).       WITH SETTLEMENT ORDER



       This matter comes before the Court upon the Affidavit of Default filed by U.S. Bank
Trust National Association as Trustee of Chalet Series III Trust ("Movant"), which indicates that
Debtor(s) have failed to comply with the terms of the Settlement Order entered on November 27,
2018, by failing to make the payment(s) due on February 1, 2019 in accordance with the
Settlement Order. Therefore, it is

        ORDERED that relief from the automatic stay is granted as to the property described as
803 Pine Bluff Dr. Summerville, SC 29483, and that Movant may proceed with its state court
remedies against the property, including sending any required notice to Debtor(s). The Movant
has agreed to waive any claim arising under 11 U.S.C. § 503(b) or § 507(b) as a result of this
Order, and has further agreed that any funds realized in excess of all liens, costs, and expenses
will be paid to the Trustee.

       AND IT IS SO ORDERED.




 FILED BY THE COURT
     11/14/2019




                                                   US Bankruptcy Judge
                                                   District of South Carolina



   Entered: 11/14/2019
